       Case 4:19-cv-01878-CLM Document 31 Filed 08/25/21 Page 1 of 12                     FILED
                                                                                 2021 Aug-25 PM 12:54
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                           MIDDLE DIVISION

LISHA KEITH,
    Plaintiff,

v.                                           Case No. 4:19-cv-01878-CLM

GADSDEN REGIONAL
PHYSICIAN GROUP PRACTICE,
LLC D/B/A ETOWAH PRACTICE
MEDICAL CENTER.,
    Defendant.

                           MEMORANDUM OPINION

      Gadsden Regional Physician Group Practice, LLC d/b/a Etowah Family

Practice Medical Center (“the Clinic”) interviewed Lisha Keith for an open position.

The Clinic did not hire Keith.

      Keith sues the Clinic, alleging that the Clinic did not hire her because of her

race, in violation of Title VII of the Civil Rights Act of 1964 and 42 U.S.C.§ 1981.

The Clinic says that it did not hire Keith because she did not perform well in her

interview, expected too high of a salary, and had less relevant experience than the

candidate the Clinic did hire.

      As explained within, Keith has failed to meet her burden of establishing that

the Clinic’s reasons for not hiring her were pretextual. So the court grants the

Clinic’s motion for summary judgment (doc. 24).
       Case 4:19-cv-01878-CLM Document 31 Filed 08/25/21 Page 2 of 12




                         STATEMENT OF THE FACTS

      Keith’s Application: The Clinic is a healthcare provider in Gadsden, Alabama.

Keith is a black woman who applied for a position with the Clinic in November

2017, believing it to be for a Certified Medical Assistant (CMA). The Clinic

describes the position as a “front desk receptionist with a CMA certification.” Doc.

26, ¶ 10. That said, the Clinic attached as an exhibit to its motion for summary

judgment a copy of the job posting as it first appeared on Taleo, its internal job

posting website (Keith applied to the posting on Indeed). Doc. 25-1, p. 77. The post

describes the position only as “Certified Medical Assistant – Etowah Family Practice

– Full Time.” Id. The first line of the description is “[a]ssists in examination and

treatment of patients, measures vital signs […], and records information on patients’

charts.” Id. The description doesn’t include the phrase “front desk” or “receptionist,”

though it does say the position “[p]erforms a variety of tasks.” Id. The Clinic states

that, because it is a small office, employees have various duties, which is why the

position required CMA certification despite being mainly a receptionist role.

      Keith’s Interview: Shortly after applying, Keith interviewed with the Clinic

for the position. The parties thoroughly dispute what happened at this point. Keith

says that, when Marie McGinnis—the Clinic’s former office manager—entered the

lobby to call Keith in for her interview, McGinnis “paused as if she was surprised

[Keith] was African American.” Doc. 3, ¶ 10. Keith also says McGinnis asked about
            Case 4:19-cv-01878-CLM Document 31 Filed 08/25/21 Page 3 of 12




Keith’s age, told her that the position was for a front desk receptionist, and never

mentioned any potential CMA duties. McGinnis did not ask to see Keith’s CMA

certification, resume, or transcript, all of which Keith says McGinnis had asked her

to bring to the interview. After about five minutes, McGinnis thanked Keith, told her

that the Clinic would keep her application on file in case a CMA position did open

up, and escorted her out.

           The Clinic recalls it differently. The Clinic denies that McGinnis acted

surprised when she first saw Keith and denies that McGinnis asked about Keith’s

children. 1 Instead, McGinnis testified that Keith simply did not perform well during

her interview. She stated that Keith did not have the interpersonal skills needed for

a receptionist, had pay expectations that were too high, and had less-relevant

experience than the candidate the Clinic did hire. Though Keith had worked as a

medical assistant before, she had been a medical insurance claim specialist just

before the interview and had only had CMA certification for one month. McGinnis

also claims that when she told Keith about the job duties and salary and asked if

Keith would be satisfied, Keith responded, “maybe” (Keith denies she said this and

that McGinnis ever discussed the job duties or asked about her experience). Doc. 26,

¶ 20. So, the Clinic says, it decided not to hire Keith, and the decision had nothing

to do with race.


1
    Both parties acknowledge that McGinnis spoke to Keith over the phone several times before the interview.
        Case 4:19-cv-01878-CLM Document 31 Filed 08/25/21 Page 4 of 12




       The Clinic instead hired Judy Clowdus-Huntington, a white woman of

American Indian/Alaskan Native descent who had worked for the Clinic before and

left a good impression on McGinnis.

       The Second Job Posting: About a month after the Clinic filled this position, it

posted another opening online, this time for a CMA without receptionist duties.

Keith did not apply, and the Clinic ultimately hired Dalana Abercrombie, a black

woman, for the position. In April 2018, after this second position opened but before

the Clinic hired Ms. Abercrombie, Keith filed a charge with the EEOC alleging

discrimination based on race and age.

       The Clinic’s EEOC Statements: The Clinic provided several statements to the

EEOC that the EEOC construed as contradictory. First, the Clinic told the EEOC

that it had hired Clowdus-Huntington for the position for which Keith had applied.

Later, the Clinic responded to a different question posed by the EEOC by saying that

the Clinic hired Abercrombie for a CMA position. Though the EEOC’s email is not

attached as evidence, it appears that the EEOC meant to ask the Clinic about who it

had hired for the first receptionist/CMA position (how clearly the EEOC phrased

this question is itself unclear). But the Clinic interpreted this question as referring to

the second, non-receptionist CMA position—which, in the Clinic’s view, was the

only CMA position it posted. So the Clinic told the EEOC that Abercrombie got the

job.
         Case 4:19-cv-01878-CLM Document 31 Filed 08/25/21 Page 5 of 12




        Based on this (somewhat confusing) back-and-forth, the EEOC stated in its

determination letter that the Clinic gave “contradictory information.” Doc. 27-3, p.

2. The Clinic responds that it did not understand the EEOC to have been asking about

the same positions, and that the Clinic offered its only formal position letter to the

EEOC in December 2018.

        The On-Site Visit: The confusion didn’t stop there. The EEOC said that the

Clinic’s legal counsel, Rhea Garrett, “failed to show up as scheduled” for an on-site

visit. Doc. 27-3, p. 2. But the Clinic says that the EEOC’s investigator, Iran Cruz,

reached out to set up a visit and proposed April 23, 2019, but the Clinic never

confirmed this date. The emails between Garrett and Cruz show that Garrett sent two

emails to Cruz in the morning on April 23, 2019, one of which stated that Garrett

would email some personnel documents to Cruz. “Then,” Garrett said, “we can

schedule an on site.” Doc. 25-7, p. 8. Cruz arrived at the Clinic later that day, having

believed that Garrett already agreed to the date. Because Garrett was not there, the

Clinic’s office manager denied Cruz access to any personnel files. Cruz then asked

who the Clinic had hired in April/May 2018, and the office manager answered that

the Clinic had hired Clowdus-Huntington at that time.

        The EEOC determined that it had reasonable cause to believe the Clinic had

discriminated against Keith based on her race. Keith filed this suit in November

2019.
        Case 4:19-cv-01878-CLM Document 31 Filed 08/25/21 Page 6 of 12




                              STANDARD OF REVIEW

      Summary judgment is appropriate only when the moving party shows there is

no genuine issue of material fact and the moving party is entitled to judgment as a

matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). A fact is material

if it is one that might affect the outcome of the case. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986). In turn, to avoid summary judgment, the nonmoving party

must go beyond mere allegations to offer specific facts creating a genuine issue for

trial. Id. at 324. Moreover, all evidence must be viewed and inferences drawn in the

light most favorable to the nonmoving party. Centurion Air Cargo, Inc. v. United

Parcel Serv. Co., 420 F.3d 1146, 1149 (11th Cir.2005). When no genuine issue of

material fact exists, the moving party is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(c).

                                     ANALYSIS

      Keith raises one claim: discrimination based on race. Below, the court

discusses the standard for judging race discrimination claims (Part I), then applies it

to Keith’s claim (Part II).

I.    Applicable Law

      Title VII prohibits an employer from discriminating against an employee

based on race, among other protected classes. 42 U.S.C. § 2000e-2(a)(1). Section

1981 also prohibits intentional discrimination based on race in the employment
        Case 4:19-cv-01878-CLM Document 31 Filed 08/25/21 Page 7 of 12




context. 42 U.S.C. § 1981(a); Ferrill v. Parker Grp., Inc., 168 F.3d 468, 472 (11th

Cir. 1999). To survive summary judgment on these intentional discrimination

claims, a plaintiff must present sufficient evidence to create a triable issue about the

employer's discriminatory intent. Smith v. Lockheed–Martin Corp., 644 F.3d 1321,

1328 (11th Cir. 2011). In general, courts use the same framework to analyze

employment discrimination claims under Title VII and § 1981. See Rice-Lamar v.

City of Ft. Lauderdale, 232 F.3d 836, 843 n.11 (11th Cir. 2000). But while Keith can

succeed on her Title VII claim by proving that her race was a “motivating factor” in

the Clinic’s decision not to hire her, her § 1981 claim requires more—to prevail

under that statute, “a plaintiff must initially plead and ultimately prove that, but for

race, it would not have suffered the loss of a legally protected right.” Comcast Corp.

v. Nat'l Ass'n of Afr. Am.-Owned Media, 140 S. Ct. 1009, 1019 (2020).

      Employers rarely discriminate openly, so courts have established a three-step,

burden-shifting test for proving discrimination without direct evidence. McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973). First, the plaintiff must present a

prima facie case to create a presumption of unlawful discrimination. Then, the

defendant employer may rebut that presumption by producing evidence of a

legitimate, nondiscriminatory reason for its employment action. Id. This burden is

one of production, not persuasion. Id. If the defendant does articulate a legitimate
       Case 4:19-cv-01878-CLM Document 31 Filed 08/25/21 Page 8 of 12




reason, the burden shifts back to the plaintiff to show that the employer's proffered

reason was pretext for discrimination. Id.

      1. Prima facie case: To make out a prima facie failure-to-hire case, the plaintiff

must show: (1) she was a member of a protected class; (2) she applied and was

qualified for a position for which the employer was accepting applications; (3)

despite her qualifications, she was not hired; and (4) the position remained open or

was filled by another person outside her protected class. EEOC v. Joe’s Stone Crabs,

Inc., 296 F.3d 1265, 1273 (11th Cir. 2002).

      2. Nondiscriminatory reason: If the employee establishes a prima facie case,

the burden then shifts to the defendant employer to produce a legitimate,

nondiscriminatory reason for the adverse employment action. Raytheon Co. v.

Hernandez, 540 U.S. 44, 49 n.3 (2003).

      3. Pretext: If the employer gives a nondiscriminatory reason, the employee

must then offer evidence showing that the employer’s stated reason was pretextual.

Id. If the employer offers multiple reasons, the employee must rebut each reason

individually. Chapman v. Al Transp., 229 F.3d 1012, 1030 (11th Cir. 2000) (en

banc). Significantly, the employee must prove “both that the reason was false and

that discrimination was the real reason” that she was terminated. St. Mary’s Honor

Ctr. v. Hicks, 509 U.S. 502, 515 (1993). As the Eleventh Circuit has put it, the

employee “must meet [the stated reason] head on and rebut it, and the employee
        Case 4:19-cv-01878-CLM Document 31 Filed 08/25/21 Page 9 of 12




cannot succeed by simply quarreling with the wisdom of that reason.” Chapman,

229 F.3d at 1030.

II.   Application to Keith’s Claim

      The Clinic does not contest Keith’s prima facie case in Step 1, and Keith does

not dispute that the Clinic has presented a legitimate, nondiscriminatory reason for

not hiring her in Step 2. That means this case is ultimately decided in the final step—

i.e., Keith’s inability to prove pretext—so the court will not address the first two.

      The Clinic provided three nondiscriminatory reasons that it did not hire Keith:

(1) Keith did not have the interpersonal skills needed, (2) Keith’s salary expectations

were too high, and (3) Keith had less-relevant experience than Clowdus-Huntington,

the candidate the Clinic did hire. To survive summary judgment, Keith must show

that all three reasons were pretextual. Keith cannot do so for two reasons: she neither

presents evidence that the Clinic’s third proffered reason was false nor does she show

that race—rather than some other reason, legitimate or illegitimate—motivated the

Clinic’s decision to not hire her.

      1. Experience gap: McGinnis (the office manager) claimed that her concerns

about Keith’s experience was that the job mainly entailed receptionist duties and that

Keith’s background was better suited to a full-time CMA position. By contrast,

Clowdus-Huntington (who got the job) had already worked at the Clinic, performing

the same duties that the open position required.
       Case 4:19-cv-01878-CLM Document 31 Filed 08/25/21 Page 10 of 12




      To show pretext, Keith points out her own qualifications and argues that

McGinnis changed the job description when Keith interviewed to dissuade her from

applying. But, again, “quarreling with the wisdom” of the Clinic’s belief that

Clowdus-Huntington had better qualifications than Keith will not suffice to create a

triable issue on pretext. Chapman, 229 F.3d at 1030. So Keith can only rebut this

reason by showing that the Clinic did, in fact, alter the job description to avoid hiring

her because of her race.

      The court agrees with Keith that the position description that the Clinic posted

more closely aligns with a CMA than a front desk receptionist. Doc. 25-1, p. 77. Yet

Keith does not dispute that the Clinic ultimately hired Clowdus-Huntington to fill a

receptionist role, not a CMA role. This fact suggests that the Clinic intended to hire

a receptionist, not a CMA, even if the job description could have been clearer. And

Keith has produced no other evidence that would allow a reasonable juror to

conclude that the Clinic reoriented its entire application process to hire someone for

a different role than what it needed solely to avoid hiring Keith because of her race.

      Put another way, Keith’s narrative would require assuming that the Clinic

intentionally kept open a needed CMA position for months—while filling a

receptionist position it did not intend to fill—just to avoid hiring a black woman.

Then, the Clinic changed its mind about race when it hired a different black woman,

Dalana Abercrombie, as its CMA. Keith offers no evidence that would allow a
         Case 4:19-cv-01878-CLM Document 31 Filed 08/25/21 Page 11 of 12




reasonable juror to agree with this narrative. Viewed in this light, the “preponderance

of the evidence” simply does not suggest that the Clinic lied about why it hired

Clowdus-Huntington and not Keith. Texas Dept. of Cmty. Affairs v. Burdine, 450

U.S. 248, 248 (1981).

        2. Evidence about race: Even if this court were to find that the Clinic’s

explanations were false, Keith still presents no basis to conclude that race—and not

some other characteristic—motivated the Clinic’s decision. Keith’s only evidence

of racial discrimination is that McGinnis’s demeanor changed when she realized

Keith’s race, but she cites no facts other than her own testimony to support this claim.

Doc. 3, ¶ 10.


        Instead, Keith points to the EEOC’s statements that the Clinic offered

contradictory information and refused to let the EEOC investigator inspect files

during his on-site visit. But these facts—even if the court assumes they are true2—

at best suggest that the Clinic had some improper or embarrassing reason not to hire

Keith. Keith must do more than show the Clinic acted suspiciously; she must prove

that the Clinic’s reasons “were in fact a coverup for a racially discriminatory

decision.” McDonnell Douglas, 411 U.S. at 805 (emphasis added). Assuming the



2
 EEOC findings are not binding on this court. Moore v. Devine, 767 F.2d 1541, 1550–51 (11th Cir.1985), modified
on reh'g, 780 F.2d 1559, 1560 (11th Cir.1986). As stated previously, the EEOC’s conclusion that the Clinic gave
contradictory responses is most likely based on a miscommunication between the parties. So this fact would not carry
Keith far anyway.
       Case 4:19-cv-01878-CLM Document 31 Filed 08/25/21 Page 12 of 12




Clinic did try to cover up its true motivations for not wanting to hire Keith, those

motivations could be any number of things other than race.

      Again, the Clinic ultimately hired Abercrombie, a black woman, for the CMA

vacancy that Keith believed she was interviewing for. Keith suggests that the Clinic

only hired Abercrombie after Keith filed her EEOC charge to “further hide its racial

discriminatory animus.” Doc. 28, p. 9. But Keith makes this assertion with no factual

basis to support it; it is little more than “a guess or possibility.” Daniels v. Twin Oaks

Nursing Home, 692 F.2d 1321, 1324 (11th Cir. 1983). So the court cannot infer in

Keith’s favor on this point.

                                   CONCLUSION

      For the reasons stated above, the Clinic’s motion for summary judgment (doc.

24) is due to be GRANTED. So the court will enter a separate order granting the

motion and dismissing this case with prejudice.

      DONE on August 25, 2021.


                                      _________________________________
                                      COREY L. MAZE
                                      UNITED STATES DISTRICT JUDGE
